      Case 2:18-cv-00311-TOR      ECF No. 63   filed 05/27/20   PageID.811 Page 1 of 3




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    LEROY K. BERRA,
                                                  NO. 2:18-CV-0311-TOR
 8                               Plaintiff,
                                                  ORDER GRANTING DEFENDANTS
 9           v.                                   HATTON, HOSHKA, AND
                                                  VELOSKI’S MOTION FOR
10    MR. VELOSKI, SCDS Custody                   SUMMARY JUDGMENT
      Sergeant, MRS. HOSHKA, SCDS
11    Custody Officer, DENAY, Physician
      Assistant, HATTON, Custody
12    Officer,

13                               Defendants.

14

15         BEFORE THE COURT is Defendants Hatton, Hoshka, and Veloski’s

16   Motion for Summary Judgment (ECF No. 47). This matter was submitted for

17   consideration without oral argument. The Court has reviewed the record and files

18   herein, and is fully informed.

19         Defendants’ Motion was filed on April 6, 2020 and set for a hearing on May

20   26, 2020. ECF No. 47. Plaintiff was simultaneously provided the notice required


        ORDER GRANTING DEFENDANTS HATTON, HOSHKA, AND
        VELOSKI’S MOTION FOR SUMMARY JUDGMENT ~ 1
          Case 2:18-cv-00311-TOR    ECF No. 63    filed 05/27/20   PageID.812 Page 2 of 3




 1   by Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998 (en banc). ECF No. 52. Under

 2   this District’s Local Rules, Plaintiff’s response to the Motion was due on May 6,

 3   2020. LCivR 7(c)(2)(A)(ii). On April 20, 2020, Plaintiff filed a Motion for

 4   Extension of Time to File Response. ECF No. 54. The Court granted this Motion

 5   and ordered Plaintiff to file his response by May 13, 2020. ECF No. 56. Plaintiff

 6   failed to file any response.

 7            Failure to comply with filing deadlines “may be deemed consent to the entry

 8   of an order adverse to the party who violates these rules.” LCivR 7(e). Because

 9   Plaintiff’s extended filing deadline and the hearing date on Defendants’ Motion for

10   Summary Judgment have now passed and Plaintiff failed to file any opposition to

11   the Motion, the Court deems Plaintiff to have consented to entry of an Order

12   Granting Summary Judgment pursuant to LCivR 7(e).

13            Pursuant to 28 U.S.C. § 1915(a)(3), “[a]n appeal may not be taken in forma

14   pauperis if the trial court certifies in writing that it is not taken in good faith.” The

15   good faith standard is an objective one, and good faith is demonstrated when an

16   individual “seeks appellate review of any issue not frivolous.” See Coppedge v.

17   United States, 369 U.S. 438, 445 (1962). For purposes of 28 U.S.C. § 1915, an

18   appeal is frivolous if it lacks any arguable basis in law or fact. Neitzke v. Williams,

19   490 U.S. 319, 325 (1989).

20   //


           ORDER GRANTING DEFENDANTS HATTON, HOSHKA, AND
           VELOSKI’S MOTION FOR SUMMARY JUDGMENT ~ 2
      Case 2:18-cv-00311-TOR       ECF No. 63   filed 05/27/20   PageID.813 Page 3 of 3




 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         1. Defendants Hatton, Hoshka, and Veloski’s Motion for Summary

 3             Judgment (ECF No. 47) is GRANTED.

 4         2. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal of

 5             this Order would not be taken in good faith and would lack any arguable

 6             basis in law or fact.

 7         The District Court Executive is directed to enter this Order, furnish copies to

 8   the parties, and terminate Hatton, Hoshka, and Veloski as Defendants in this

 9   matter.

10         DATED May 27, 2020.

11

12                                    THOMAS O. RICE
                               Chief United States District Judge
13

14

15

16

17

18

19

20


        ORDER GRANTING DEFENDANTS HATTON, HOSHKA, AND
        VELOSKI’S MOTION FOR SUMMARY JUDGMENT ~ 3
